EXHIBIT 10.1

MEMBERSHIP INTEREST PURCHASE AGREEMENT


This MEMBERSHIP INTEREST PURCHASE AGREEMENT (the “Agreement”) is made effective
this 31st day of July, 2013, by and between GRANITE FALLS ENERGY, LLC, a
Minnesota limited liability company (the “Buyer”) and ROLAND J. FAGEN and DIANE
K. FAGEN (the “Sellers”).


The Sellers collectively own 100% of the membership interests of Project Viking,
L.L.C., a Minnesota limited liability company (the “Company”).


The Buyer and the Sellers desire that the Buyer purchase 100% of the membership
interests of the Company under the terms and conditions of this Agreement.


Therefore, in consideration of the mutual agreements contained herein, the
parties hereby agree as follows:


SECTION 1
THE MEMBERSHIP INTEREST PURCHASE


1.1    Purchase and Sale of Membership Interest. Pursuant to the terms and
conditions of this Agreement, the Sellers agree to sell to the Buyer and the
Buyer agrees to purchase from the Sellers, 100% of the membership interests of
the Company (the “Membership Interests”) for an aggregate purchase price of
Seventeen Million Twenty-Four Thousand Five Hundred Dollars ($17,024,500) (the
“Purchase Price”). At the Closing, Buyer shall pay the Purchase Price as
follows:
(a)     Buyer shall pay $8,000,000 of the Purchase Price by wire transfer of
immediately available funds to an account specified in writing by the Sellers;


(b)    Buyer shall issue to the Sellers a secured promissory note in the form
attached hereto as Exhibit A (the “Note”) in the original principal amount of
$4,024,500; and


(c)     Buyer shall assume all of the Sellers’ and the Company’s obligations
under that certain Promissory Note in the principal amount of $5,000,000 having
Loan Number 28407, dated July 23, 2013, in favor of Granite Falls Bank (the “GF
Note”) as of the Effective Date. Buyer shall execute and deliver an Assumption
Agreement, in the form attached hereto as Exhibit B (the “Assumption”),
evidencing such assumption and the consent of Granite Falls Bank to such
assumption.


1.2    Closing. The closing of the sale and purchase of the Membership Interests
(the “Closing”) will take place simultaneously with the execution of this
Agreement at the offices of Leonard Street and Deinard Professional Association,
located at 150 South Fifth Street, Suite 2300, Minneapolis, Minnesota at 10:00
a.m. local time, or by such other method or at such other place or different
time as may be mutually acceptable to the Buyer and the Sellers.

1



--------------------------------------------------------------------------------



1.3    Closing Deliveries. At the Closing, in addition to delivering a duly
executed copy of this Agreement:
(a)    the Buyer will pay the Purchase Price and deliver a duly executed Note, a
duly executed Assumption, and a duly executed Assignment in Blank (defined
below) to the Sellers in accordance with Section 1.1 above; and
(b)    the Sellers will deliver duly executed assignments for the uncertificated
Membership Interests to the Buyer.


SECTION 2
REPRESENTATIONS AND WARRANTIES OF THE SELLERS


In order to induce Buyer to purchase the Membership Interests from Sellers, the
Sellers hereby represent and warrant to the Buyer, as of the date hereof, as
follows:


2.1    Organization; Good Standing; Assets. The Company is a limited liability
company duly organized, validly existing and in good standing under the laws of
Minnesota and has all requisite corporate power and authority to conduct its
business as currently conducted.


2.2    Capitalization of the Company. The Membership Interests constitute 100%
of the issued and outstanding equity interests of the Company. There are no
outstanding options, warrants, convertible or exchangeable securities or other
rights, agreements, arrangements or commitments obligating the Sellers or the
Company, directly or indirectly, to issue, sell (other than the transactions
contemplated by this Agreement), purchase, acquire or otherwise transfer or
deliver any equity interest in the Company, or any agreement, document,
instrument or obligation convertible or exchangeable therefor.


2.3    Title to Membership Interests. The Sellers own of record and beneficially
the Membership Interests, which are, subject to any provisions contained in the
GF Note, free and clear of any obligation, lien, claim, pledge, security
interest, liability, charge, contingency or other encumbrance or claim of any
nature whatsoever (a “Lien”). Upon sale of the Membership Interests to the Buyer
hereunder, the Buyer will acquire the entire legal and beneficial interest in
the Membership Interests, free and clear of any Lien except such Liens that may
be imposed by the Note and/or the GF Note.


SECTION 3
REPRESENTATIONS AND WARRANTIES OF THE BUYER


In order to induce the Sellers to sell the Membership Interests to the Buyer,
the Buyer hereby represents and warrants to the Sellers as of the date hereof,
as follows:


3.1    Organization, Standing of Buyer. The Buyer is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Minnesota. The

2



--------------------------------------------------------------------------------



Buyer has full power and authority under applicable law to own, lease and
operate its properties and to carry on the business in which it is engaged.


3.2    Due Authorization. The Buyer has all requisite power and authority to
enter into this Agreement, to carry out its obligations hereunder and to
consummate the transaction contemplated hereby. The execution and delivery by
the Buyer of this Agreement, the performance by the Buyer of its obligations
hereunder, and the consummation by the Buyer of the transaction contemplated
hereby have been duly authorized by all requisite limited liability company
action on the part of the Buyer. This Agreement has been duly executed and
delivered by the Buyer and (assuming due execution and delivery by the Sellers)
this Agreement constitutes a legal, valid and binding obligation of the Buyer
enforceable against the Buyer in accordance with its terms.


3.3    No Violation. The execution and delivery of this Agreement and the
consummation of the transaction contemplated hereby does not and will not
violate or conflict with the constituting documents of Buyer or any subsidiary,
or violate any legal requirement or order applicable to the Buyer or any
subsidiary. The execution and delivery of this Agreement and the consummation of
the transaction contemplated hereby by the Buyer does not and will not require
any third-party action, or conflict with or constitute a default under, or
result in the acceleration or right of acceleration, of any obligations, or any
termination or right of termination under any contract. No consent of any third
party is required as a result of, or in connection with, the execution, delivery
and performance of this Agreement or the consummation of the transaction
contemplated hereby.
3.4    Financing. The Buyer has or shall have sufficient cash on hand or other
sources of immediately available funds to enable it to make payment in full of
all obligations under the Note and the GF Note on or prior to August 30, 2013.




SECTION 4
OTHER COVENANTS


4.1    Publicity. No party hereto will issue or make, or allow to have issued or
made, any press release or public announcement concerning the transactions
contemplated by this Agreement without the prior written consent of all other
parties.
4.2    Resignations. Effective as of the Closing, the Sellers hereby resign from
all officer, manager, director, and other roles and positions he or she holds
with the Company.
4.3    SEC Filings. The Buyer shall promptly cause to be made on behalf of the
Company all filings with the Securities and Exchange Commission required as a
result of the transactions contemplated by this Agreement or the subscription by
the Company to purchase additional equity of Heron Lake BioEnergy, LLC.
4.4    Grant of Security Interest. The Buyer hereby pledges and grants to the
Sellers, and hereby creates a continuing first priority lien and security
interest in favor of the Sellers in and to all of its right, title and interest
in and to the Membership Interest (the “Collateral”). The

3



--------------------------------------------------------------------------------



Collateral secures the due and prompt payment and performance of: (a) the
obligations of the Buyer from time to time arising under the Note and this
Agreement with respect to the due and prompt payment of (i) the principal of and
interest on the Note (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), when and as due, whether at
maturity, by acceleration, or otherwise and (ii) all other monetary obligations,
including fees, costs, attorneys’ fees and disbursements, reimbursement
obligations, contract causes of action, expenses and indemnities, whether
primary, secondary, direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Buyer under or in respect of the Note and
this Agreement. The Buyer shall, from time to time, as may be required by the
Sellers with respect to all Collateral, immediately take all actions as may be
requested by the Sellers to perfect the security interest of the Sellers in the
Collateral. In connection with the granting of the security interest in the
Collateral, the Buyer shall execute and deliver to the Sellers an assignment in
blank in the form attached hereto as Exhibit C (the “Assignment in Blank”). The
Buyer hereby irrevocably authorizes the Sellers at any time and from time to
time to file in any relevant jurisdiction any financing statements and
amendments thereto that contain the information required by Article 9 of the UCC
of each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Collateral, including any financing or continuation
statements or other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by the Buyer
hereunder, without the signature of the Buyer where permitted by law, including
the filing of a financing statement describing the Collateral as all Membership
Interest in Project Viking, L.L.C. now owned or hereafter acquired by the Buyer,
or words of similar effect. The Buyer agrees to provide all information required
by the Sellers pursuant to this Section 4.4 promptly to the Sellers upon
request. The Buyer shall not issue any additional equity in the Company to any
third party, grant any Lien on the Collateral that has a priority over the
Sellers’ security interest in the Collateral, or take any other action which may
harm the Sellers’ interest and rights in the Collateral, at any time prior to
payment in full of all amounts owed to the Sellers and Granite Falls Bank
pursuant to the terms of this Agreement. If the Buyer shall fail to pay the Note
when due or otherwise be in default under the Note, and such default is
continuing, the Sellers, without any other notice to or demand upon the Buyer,
may assert all rights and remedies of a secured party under the UCC or other
applicable law, including, without limitation, the right to take possession of,
hold, collect, sell, lease, deliver, grant options to purchase or otherwise
retain, liquidate or dispose of all or any portion of the Collateral.


SECTION 5
MISCELLANEOUS


5.1    Survival; Indemnification. The parties agree that the representations and
warranties of each party shall survive and remain in full force and effect after
the execution of this Agreement and after payment for the delivery of the
Membership Interests. Each party agrees to indemnify and hold harmless the other
party from and against any and all loss, damage or liability due to or arising
out of, a breach of any agreement or representation or warranty in this
Agreement by such party. Notwithstanding anything in this Agreement to the
contrary, the

4



--------------------------------------------------------------------------------



maximum amount that the Sellers shall be entitled to recover from the Buyer
pursuant to the indemnity obligation of this Agreement shall in no event exceed
the Purchase Price and the maximum amount that the Buyer shall be entitled to
recover from the Sellers pursuant to this Agreement shall in no event exceed the
Purchase Price.


5.2    Expenses. Whether or not the transaction contemplated by this Agreement
is consummated, the Seller and the Buyer shall each pay their own fees and
expenses incident to the negotiation, preparation, execution, delivery and
performance hereof, including, without limitation, the fees and expenses of
their respective counsel, accountants and other experts.


5.3    Complete Agreement; Waiver and Modification; No Third Party
Beneficiaries. This Agreement, together with the Note, constitutes the entire
agreement between the parties pertaining to the subject- matter hereof and
supersedes all prior agreements and understandings of the parties with the
respect to the subject-matter hereof. There are no representations or warranties
by any party except those expressly stated for herein, any implied warranties
being hereby expressly disclaimed by both parties. There are no covenants or
conditions except those expressly stated herein. No amendment, supplement or
termination of or to this Agreement, and no waiver of any of the provisions
hereof, shall be binding on a party unless made in a writing signed by such
party. This Agreement may be modified by mutual agreement of the parties.
Nothing in this Agreement shall be construed to give any person other than the
express parties hereto any rights or remedies.


5.4    Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be given by delivery (by mail or
otherwise) or transmitted to the address or facsimile number listed below, and
will be effective (in all cases) upon receipt. Without limiting the generality
of the foregoing, a mail, express, messenger or other receipt signed by any
person at such address shall conclusively evidence delivery to and receipt at
such address, and any printout showing successful facsimile transmission of the
correct total pages to the correct facsimile number shall conclusively evidence
transmission to and receipt at such facsimile number.


(a)    If to the Buyer:


Granite Falls Energy, LLC
15045 Hw. 23 SE, P.O. Box 216
Granite Falls, MN 56241-0216    
Attention:    Paul Enstad        
Facsimile:    (320) 564-3190    




with copy to:


STONEBERG, GILES & STROUP, P.A.
300 South O’Connell Street, Marshall, MN 56258-2638

5



--------------------------------------------------------------------------------



Attention:    Kevin K. Stroup    
Facsimile:    (507) 532-3498    




(b)    If to the Sellers:


Roland and Diane Fagen
P.O. Box 159
501 West Highway 212
Granite Falls, MN 56242
Facsimile: (320) 564-3278




with copy to:
    
Leonard, Street and Deinard Professional Association
The Army and Navy Club Building
1627 Eye Street NW, Suite 610
Washington, DC 20006
Attn: Jonathan W. Gottlieb, Esq.
Facsimile: (202) 974-6101


5.5    Law Governing. This Agreement shall be interpreted in accordance with and
governed by the laws of the State of Minnesota.


5.6    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the heirs, executors, administrators and successors of the
parties hereto, but no right or liability or obligation arising hereunder may be
assigned by any party hereto.


5.7    Counterparts, Separate Signature Pages. This Agreement may be executed in
any number of counterparts, or using separate signature pages. Each such
executed counterpart and each counterpart to which such signature pages are
attached shall be deemed to be an original instrument, but all such counterparts
together shall constitute one and the same instrument. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.


5.8    Severability. In the event any of the provisions of this Agreement shall
be declared by a court or arbitrator to be void or unenforceable, then such
provision shall be severed from this Agreement without affecting the validity
and enforceability of any of the other provisions hereof, and the parties shall
negotiate in good faith to replace such unenforceable or void provisions with a
similar clause to achieve, to the extent permitted under law, the purpose and
intent of the provisions declared void and unenforceable.



6



--------------------------------------------------------------------------------



5.9    Brokers. The parties represent they have not used a broker in connection
with this Agreement, and therefore neither party will incur, directly or
indirectly, any liability for brokerage or agent commissions or any other
similar charges.




[Signatures follow on next page.]





7



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Membership Interest Purchase
Agreement.
 


BUYER


GRANITE FALLS ENERGY, LLC


By:/s/ Paul Enstad        


Its: Chairman        






SELLERS


/s/ Roland J. Fagen    
Roland J. Fagen


/s/ Diane K. Fagen    
Diane K. Fagen




